Citation Nr: 0902990	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance or on housebound 
status.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran was notified in a December 
2008 letter that to properly appoint P.E. Gould as his VA 
representative required that the parties sign and complete a 
VA Form 21-22a and a statement signed by both that no 
compensation would be paid or charged for the services.  The 
veteran was informed that if he did not respond, the Board 
would assume that the veteran wanted to represent himself and 
would adjudicate the claim.  The veteran has not responded to 
the December 2008 and, therefore, the Board will consider the 
veteran pro se and proceed to adjudicate the veteran's claim.


FINDINGS OF FACT

1.  The veteran currently has the following non-service-
connected disabilities: antegrade and retrograde amnesia with 
mood disorder, rated as 50 percent disabling; posttraumatic 
headaches, rated as 30 percent disabling; low back pain with 
spondylolisthesis at L4-L5 and bilateral foraminal stenosis, 
rated as 30 percent disabling; diplopia, rated as 10 percent 
disabling; coronary artery disease status post myocardial 
infarction, rated as 10 percent disabling; chronic 
obstructive pulmonary disease, rated as 10 percent disabling; 
right shoulder spasms, rated as 10 percent disabling; carpal 
tunnel syndrome, right, rated as 10 percent disabling; carpal 
tunnel syndrome, left, rated as 10 percent disabling; right 
flank hernia, rated as noncompensably disabling; seizure 
disorder post trauma, rated as noncompensably disabling; 
hepatitis C, rated as noncompensably disabling; right thumb 
injury, rated as noncompensably disabling; urinary tract 
infection, rated as noncompensably disabling; and gonorrhea, 
rated as noncompensably disabling.  The combined non-service-
connected disability rating is 90 percent.

2.  The veteran does not have a single disability rated at 
100 percent, is not 65 years of age or older, and is not 
"substantially confined" to his home.

3.  The veteran served for more than 90 days during the 
Vietnam era, a period of war.

4.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits based on aid 
and attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 
3.352 (2008).

2.  The criteria for entitlement to SMP benefits by reason of 
being housebound are not met.  38 U.S.C.A. §§ 1502, 1513, 
1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2008); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Special Monthly Pension

In this case, the veteran contends that he is entitled to 
special monthly pension based on his need for aid and 
attendance and/or housebound status, due to the impact of his 
various non-service-connected disabilities.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all. Id. at 222.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

In April 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) aid and attendance examination.  The veteran 
reported that he was admitted to the emergency room in 
December 2005 for an acute myocardial infarction.  The 
veteran denied any chest pain and shortness of breath.  He 
indicated that he gets short of breath after walking a half 
of a block.  The veteran reported that he lived with his girl 
friend and three children.  He stated that on a typical day 
he gets up, has coffee and watches television.  The veteran 
reported that he goes for groceries or to stores once in a 
while.  He indicated that he rides a bike once a week for 30 
minutes outside of the house.  The veteran stated that he is 
able to protect himself from the hazards of daily living and 
that if he was living alone he could take care of himself.  
The veteran reported that he is able to perform all of 
activities of daily living without difficulty including 
instrumental activities of daily living.  The veteran's 
hearing and vision were normal and the veteran was well-
developed and well-nourished, had a normal gait and normal 
posture.  His pupils were equal and reactive to light 
bilaterally, there were no perforations of the tympanic 
membrane, and the external auditory canal were normal.  The 
veteran's neck was supple without any adenopathy or 
thryomegaly.  His lungs demonstrated decreased breath sounds 
bilaterally, with wheezing.  The heart had an irregular 
draped rhythm, normal S1 and S2, with no murmurs or added 
sounds.  The upper and lower extremity pulses were two plus 
and symmetrical.  The abdomen was soft, nontender, and 
nondistended.  Bowel sounds were present and there was no 
hepatosplenomegaly.  The range of motion of the major joints 
was preserved.

A VA outpatient psychology note dated one day prior to the VA 
examination indicated that the veteran was employed part time 
buying and selling pallets but that he needed an increase in 
benefits due to recent medical complications.  He reported 
primarily sharp pain in the lower back and radiating down the 
right leg.  The pain was on a level of 5 to 6 on a scale of 0 
to 10.  He also had pain in the right shoulder and the left 
foot.  He was prescribed Methadone for pain by an outside 
clinic.  He reported that the resulting impairment decreased 
daily functioning including decreased social activities, 
decreased recreational activities, occupational dysfunction 
and decreased desire for sexual activity.  He walked 
unassisted with a steady but somewhat slowed gait.  He 
displayed some pain behaviors most notably stiffness when he 
sat down and some sighing.  The veteran reported that he 
would like to be pain free but acknowledged that goal to be 
generally unreasonable.  He indicated that he was ready to 
discontinue methadone.  

An October 2006 "Aid and Attendance Statement" shows that a 
VA physician concluded that the veteran needs help with 
dressing at times.  The statement reveals that the veteran is 
incontinent of bowel and bladder, however, the veteran is 
capable of attending to the wants of nature.  The veteran was 
noted to be able to travel to the VA medical facility for 
care and is capable of managing his financial affairs.  The 
veteran was reported to be capable of walking and can 
partially use his lower extremities.  The veteran was noted 
to only be able to drive less than 15 miles  because his legs 
cramp.  The physician stated that the veteran is not capable 
of living alone due to his need of assistance with his 
activities of daily living and his forgetfulness of his 
medications.

The veteran's VA and private medical records do not reveal 
that he was, at any point, with the exception of inpatient 
care, unable to perform his activities of daily life.  

The veteran currently has the following non-service-connected 
disabilities: antegrade and retrograde amnesia with mood 
disorder, rated as 50 percent disabling; posttraumatic 
headaches, rated as 30 percent disabling; low back pain with 
spondylolisthesis at L4-L5 and bilateral foraminal stenosis, 
rated as 30 percent disabling; diplopia, rated as 10 percent 
disabling; coronary artery disease status post myocardial 
infarction, rated as 10 percent disabling; chronic 
obstructive pulmonary disease, rated as 10 percent disabling; 
right shoulder spasms, rated as 10 percent disabling; carpal 
tunnel syndrome, right, rated as 10 percent disabling; left 
carpal tunnel syndrome, rated as 10 percent disabling; right 
flank hernia, rated as noncompensably disabling; seizure 
disorder post trauma, rated as noncompensably disabling; 
hepatitis C, rated as noncompensably disabling; right thumb 
injury, rated as 10 percent disabling; urinary tract 
infection, rated as 10 percent disabling; and gonorrhea, 
rated as noncompensably disabling.  The combined non-service-
connected disability rating is 90 percent.  The veteran is 
currently 58 years of age.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the 
preponderance of the evidence shows that the criteria for SMP 
based on need for aid and attendance are not met.

The Board notes that the veteran does not claim nor is it 
shown that he is blind or nearly blind, is institutionalized 
in a nursing home on account of physical or mental 
incapacity, is unable to feed himself, or bedridden or 
incapable of attending to the needs of nature without 
assistance.  On the contrary, the preponderance of the 
medical evidence shows that he routinely goes out for 
groceries and rides a bicycle outside for 30 minutes once a 
week.  The veteran indicated in April 2006 that he was 
capable of completing the activities of daily life and would 
be able to live independently.  He also reported that he was 
working part time.  The veteran's disabilities, when 
considered in conjunction with each other, do not result in 
an inability to care for his daily personal needs without 
regular personal assistance from others, nor do they result 
in an inability to protect himself from the hazards and 
dangers of his daily environment.  The Board notes that in 
the October 2006 "Aid and Attendance Statement" a VA 
physician indicated that the veteran would not be able to 
live alone due to his inability to take care of all 
activities of daily living and because the veteran is 
forgetful in regard to taking his medications.  However, the 
statement only indicates that the veteran requires assistance 
with dressing at times and does not explain why.  The 
statement revealed that the veteran is capable of all other 
activities of daily living.  In addition, the Board finds the 
April 2006 VA C&P examination report more probative as the 
examiner rendered the opinion after a physical examination, 
the contents of which are documented in the examination 
report, and as the examiner provided a more thorough review 
of the veteran's physical abilities.  The medical evidence 
does not demonstrate any incapacity requiring care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  Accordingly, the 
preponderance of the evidence is against finding that the 
veteran is entitled to SMP based on the need for the regular 
aid and attendance of another person.  

In addition, the Board finds that the preponderance of the 
evidence shows that the criteria for SMP based on based on 
housebound status are not met.

The veteran is not 65 years of age or older nor does he have 
a single disability that is rated as permanently and totally 
disabling (100 percent).  In addition, the veteran, by his 
own statements, has indicated that he shops for groceries, 
rides his bicycle for 30 minutes outside each week, is able 
to drive a car, and does not use assistive devices for 
ambulation.  As such, the Board finds that the veteran is not 
"substantially confined" to his home.  Accordingly, the 
veteran's claim of entitlement to an award of special monthly 
pension (SMP) based on a need for aid and attendance or on 
housebound status must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an award of special 
monthly pension (SMP) based on a need for aid and attendance 
or on housebound status, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fifth element identified by the Court in 
Dingess.  However, in regards to the claim of entitlement to 
SMP, because the preponderance of the evidence is against the 
veteran's claim, the Board finds that he has not been 
prejudiced since any issue regarding an appropriate effective 
date is moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private treatment records, and the appellant was 
afforded a VA medical examination in April 2006.  There is no 
indication that there are other relevant records that must be 
obtained.   

In that regard, the Board notes that VA's duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In this respect, a close examination of 
the claims folder reveals that the RO learned that the 
veteran received SSA disability benefits in December 1999.  
However, the same document reveals that the veteran is no 
longer considered disabled by SSA and no longer receives SSA 
disability benefits.  As the veteran has not informed VA that 
SSA has records that are relevant to his current claim for 
SMP and as the veteran no longer is considered disabled by 
SSA, any outstanding SSA records would not assist the veteran 
in demonstrating current entitlement to SMP.

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, further efforts to 
obtain these records are not warranted before adjudicating 
the veteran's claim of entitlement to SMP. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance or on housebound 
status, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


